DETAILED ACTION
The amendment filed July 18, 2022 has been entered.  Claims 35-44 and 46-54 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-44 and 46-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 35, the claim recites that the at least one weighing support member is both stationary and movable (see lines 27 and 29, respectively).  Therefore, it is unclear if the weighing support member is stationary or movable.  Claims 43 and 46 also recites that the weighing support member is movable while also being stationary (from claim 35).  Claims 36-42, 44 and 46-54 are rejected based on their dependence from claim 35.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-42 and 46-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0170588 to Boldrini (Boldrini)
Regarding claim 35, Boldrini discloses a system for filling device parts of simulated smoking devices, such as cartridges of electronic cigarettes, with a fluid (title/abstract), said system comprising: a filling station (38) to discharge a predetermined amount of fluid in each of the device parts, a weighing station (second weighing device 42 downstream of the filling station; see [0046]) to individually weigh the device parts filled by the filling station, which weighing station provides a measurement signal for each of the device parts, a control unit (inherent to the disclose to receive signals from the various sensors and to control the operation of the various units) to determine if the predetermined amount of fluid has been discharged in each of the device parts on basis of the measurement signal, which control unit is in communication with the weighing station, a transport device (made up of the system of conveyors including conveyor 25) to move the device parts along a production trajectory (see Figs. 1 and 4), wherein: the production trajectory extends through the filling station and the weighing station (Figs. 1 and 4), the transport device is configured to move a batch of at least one device part in at least one weighing position located in a weighing trajectory part of the production trajectory and subsequently out of the at least one weighing position, which weighing trajectory part extends through the weighing station (Figs. 1 and 4), the transport device comprises at least one transport support member (27) to fully support the batch of at least one device part in a vertical direction during movement along the weighing trajectory part, the weighing station comprises at least one weighing support member (43) located at the at least one weighing position to support the batch of at least one device part during weighing by the weighing station, wherein the weighing support member is stationary or movable (the supports are movable), and the at least one transport support member and the at least one weighing support member are movable relative to each other in the vertical direction (Figs. 7-8; the pushers 43 move vertically relative to supports 27); from a transport configuration in which the batch of at least one device part is fully supported in the vertical direction by the at least one transport support member to move the batch of at least one device part into the at least one weighing position and subsequently out of the at least one weighing position, into a weighing configuration in which the batch of at least one device part located in the weighing position is fully supported in the vertical direction by the at least one weighing support member to individually weigh each device part of the batch of at least one device part with the weighing station, and vice versa (Figs. 7-8 and [0047]-[0049]).
Regarding claim 36, Boldrini discloses the transport device is configured to move the device parts first through the filling station and subsequently through the weighing station (Fig. 1).
Regarding claim 37, Boldrini discloses the at least one transport support member comprises a support rail which extends along the weighing trajectory part and the batch of at least one device part is in the transport configuration supported by the support rail (see Fig. 5 which shows the support 27 in the form of a rail).
Regarding claim 38, Boldrini discloses the batch of at least one device part is in the transport configuration fully supported by the support rail (during transport, all of the devices of the batch are fully supported by the rail).
Regarding claim 39, Boldrini discloses the transport device comprises moving members (the members that form conveyor 25) for moving the batch of at least one device part along the weighing trajectory part and/or a guide member extending along the weighing trajectory part, the at least one transport support member comprises support surfaces provided in the moving members and/or the guide member, and the batch of at least one device part is in the transport configuration supported by the support surfaces (see Figs. 5 and 7 which show the support surface which is on conveyor 25, the device parts supported by the surfaces during transport).

Regarding claim 40, Boldrini discloses the batch of at least one device part is in the transport configuration fully supported by the support surfaces (Fig. 7; during transport the devices are fully supported by the support surfaces).
Regarding claim 41, Boldrini discloses in the weighing configuration, each weighing support member supports one and only one device part of the batch at least one of device part (a separate pusher 43 is supplied for each device of the batch and each supports one device of the batch; [0047]).
Regarding claim 42, Boldrini discloses the batch of at least one device part located in the at least one weighing position is in the weighing configuration only supported by the at least one weighing support member (Fig. 8).
Regarding claim 46, Boldrini discloses only the at least one weighing support member is moveable in the vertical direction to change from the transport configuration into the weighing configuration, and vice versa (see Figs. 7-8; only the weighing support member moves vertically relative to the transport support member to change between the configurations).
Regarding claim 47, Boldrini further discloses the system comprises a further weighing station (the first weighing device 42 located upstream of the filling device to weigh the shells before they are filled) to individually weigh the device parts before filling by the filling station, which further weighing station provides a further measurement signal for each of the device parts, the control unit is in communication with the further weighing station to determine if the predetermined amount of fluid has been discharged in each of the device parts on basis of the measurement signal and the further measurement signal (checking of the filled units based on the measured weights), the production trajectory extends through the further weighing station (Figs. 1 and 4), the transport device is configured to move the batch of at least one device part in at least one further weighing position located in a further weighing trajectory part of the production trajectory and subsequently out of the at least one further weighing position, which further weighing trajectory part extends through the further weighing station, the transport device comprises at least one further transport support member to fully support the batch of at least one device part in the vertical direction during movement along the further weighing trajectory part, the further weighing station comprises at least one further weighing support member (43; see [0047]) located at the at least one further weighing position to support the batch of at least one device part during weighing by the further weighing station, the at least one further transport support member and the at least one further weighing support member are movable relative to each other in the vertical direction (Figs. 7-8); from a further transport configuration in which the batch of at least one device part is fully supported in the vertical direction by the at least one further transport support member to move the batch of at least one device part into the at least one further weighing position and subsequently out of the at least one further weighing position, into a further weighing configuration in which the batch of at least one device part located in the further weighing position is fully supported in the vertical direction by the at least one further weighing support member to individually weigh each device part of the batch of at least one device part with the further weighing station, and vice versa (Figs 1, 4, 7 and 8; [0046]-[0049]).
Regarding claim 48, Boldrini discloses the transport device is configured to move the batch of at least one device part along the production trajectory in an intermittent manner ([0036]).
Regarding claim 49, Boldrini discloses the transport device is configured to move the at least one transport support member in the vertical direction and/or the weighing station is configured to move the at least one weighing support member in the vertical direction in order to move the at least one transport support member and the at least one weighing support member relative to each other from the transport configuration into the weighing configuration, and vice versa (Figs. 7 and 8).
Regarding claim 50, Boldrini discloses the transport device is configured to intermittently move subsequent batches of at least one device part along the production trajectory and in the at least one weighing position ([0036]).
Regarding claim 51, Boldrini discloses the transport device is configured to for a predetermined time period stop the movement along the production trajectory of the batch of at least one device part being located in the at least one weighing position ([0036]).
Regarding claim 52, Boldrini discloses the transport device is configured to move the at least one further transport support member in the vertical direction and/or the further weighing station is configured to move the at least one further weighing support member in the vertical direction in order to move the at least one further transport support member and the at least one further weighing support member relative to each other from the further transport configuration into the further weighing configuration, and vice versa (Figs. 7-8).
Regarding claim 53, Boldrini discloses the transport device is configured to intermittently move subsequent batches of at least one device part along the production trajectory and in the at least one further weighing position ([0036]).
Regarding claim 54, Boldrini discloses the transport device is configured to for a predetermined time period stop the movement along the production trajectory of the batch of at least one device part being located in the at least one further weighing position ([0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini.
Regarding claim 43-45, Boldrini discloses the system according to claim 35 (see above), but does not disclose the either both the transport support member and the weighing support member are both moveable in the vertical direction to change from the transport configuration into the weighing configuration, and vice versa or that only the transport support member is moveable in the vertical direction to change from the transport configuration into the weighing configuration, and vice versa.  Boldrini discloses that the weighing support member moves vertically relative to the transport support member to switch between the two configurations.  However, there are only the possibilities for relative vertical movement between the weighing support and the transport support (only the weighing support moves vertically, only the transport support moves vertically or both move vertically relative to one another).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boldrini such that either only the transport support moves vertically or both the weighing support and the transport support move vertically relative to one another to change between the two configurations.  Such a change requires only substituting one of a small number of identified and predictable solutions with a reasonable expectation of success.  Such a modification would not significantly alter the operation of the system and each would be apparent to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. Applicant's argument that one of ordinary skill in the art would not modify Boldrini such that the transport device is relatively movable to the weighing support in the vertical direction is not persuasive because preservation of the prior art system is not the goal in an obviousness analysis and is not required. The combined teachings of the prior art, coupled with the knowledge of one with ordinary skill, may well result in something different from the prior art system. In other words, a prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. In re Heck, 699 F.2d 1331, 1333 (Fed. Cir. 1983).  Boldrini discloses moving the weighing support relative to the transport device in a vertical direction and as set forth above, it would be obvious to one of ordinary skill in the art that such relative movement could be achieved by moving the transport device relative to a stationary weighing support or by moving the transport device and the weighing support relative to each other in the vertical direction.   In the case of making the transport device movable relative to a stationary weighing support, the transport device of Boldrini is already movable in a horizontal direction so adding actuators and controls to also make it movable in the vertical direction does not add significant cost or complexity as the weighing support can be made without the need for such things.  Making the transport device movable both horizontally and vertically relative to the weighing support while making the weighing support stationary reduces the complexity of the system by reducing the number of moving parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        October 25, 2022